Citation Nr: 0204199	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  98-09 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
back injury, currently evaluated as 40 percent disabling.

2. Entitlement to a compensable evaluation for right ear 
hearing loss.

(The issue of entitlement to service connection for 
degenerative joint disease of the left ankle secondary to 
service-connected status post stingray bite will be the 
subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had more than 6 and one-half years of active 
military service, including a period from December 1963 to 
May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  An 
August 1997 rating decision increased the evaluation for 
residuals of a back injury to 20 percent and granted service 
connection for hearing loss of the right ear, assigning a 
noncompensable evaluation.  An April 1998 rating decision 
denied service connection for degenerative joint disease of 
the left ankle.  The veteran subsequently perfected this 
appeal.

In May 2000, a hearing was held before the undersigned.

In June 2000, the Board remanded this case for further 
development.  The case has since returned to the Board.  

The Board notes that in a November 2001 rating decision, the 
RO continued 10 percent evaluations assigned for a left ankle 
scar and tinnitus.  The veteran has not perfected an appeal 
with regard to these issues and they are not before the Board 
at this time.

The Board is undertaking additional development on the issue 
of entitlement to service connection for degenerative joint 
disease of the left ankle secondary to service-connected 
stingray bite, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claim for an 
increased evaluation for residuals of a low back injury 
and his claim for a compensable evaluation for a right ear 
hearing loss.

2. For the period from March 19, 1997 through March 22, 1999, 
the residuals of the veteran's back injury were manifested 
by chronic complaints of back pain and X-ray findings of 
degenerative changes.  Limitation of motion of the lumbar 
spine was no more than moderate and there was no evidence 
of ankylosis, severe intervertebral disc syndrome or 
severe lumbosacral strain.

3. For the period beginning March 23, 1999, the residuals of 
the veteran's back injury are manifested by no more than 
severe limitation of motion of the lumbar spine or 
symptoms consistent with severe intervertebral disc 
syndrome.  There is no evidence of ankylosis or 
neurological findings consistent with pronounced 
intervertebral disc syndrome.

4. Currently, the veteran's service-connected right ear 
hearing loss is manifested by a level IV hearing 
impairment and the non-service-connected left ear is 
assigned a numeric designation of I; at no time during the 
pendency of this appeal has the right ear hearing loss 
been manifested by more than a level IV hearing 
impairment.  

5. The veteran has not submitted evidence tending to show 
that his service-connected disabilities are unusual, 
require frequent hospitalization, or cause marked 
interference with employment.  


CONCLUSIONS OF LAW

1. For the period from March 19, 1997 to March 22, 1999, the 
criteria for an evaluation in excess of 20 percent for 
residuals of a low back injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.71a, Diagnostic Codes 5003, 5292, 5293 and 5295 (2001).

2. For the period beginning March 23, 1999, the criteria for 
an evaluation in excess of 40 percent for residuals of a 
low back injury have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic 
Codes 5003, 5292, 5293 and 5295 (2001).

3. The criteria for the assignment of a compensable 
evaluation for the veteran's service-connected right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.321(b)(1) (2001); 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100, 4.86 (1998), (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the August 1997 
rating decision, the April 1998 statement of the case (SOC), 
the January 1999 supplemental statement of the case (SSOC), 
the November 1999 SSOC, and the November 2001 SSOC of the 
evidence necessary to warrant an increased/compensable 
evaluation for the residuals of his back injury and his right 
ear hearing loss.  The November 2001 SSOC also advised the 
veteran of the enactment of the VCAA.  The Board concludes 
that the discussions in the rating decision, the SOC, and the 
SSOC's, adequately informed the veteran of the evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claims, the veteran reported receiving 
treatment at the VA medical center (VAMC) in East Orange, New 
Jersey, and also at the VA facility in New York.  Records 
were requested from these facilities and have been associated 
with the claims folder.  Further, in keeping with the duty to 
assist, the veteran was provided with VA audiological 
examinations in July 1997, March 1999, and February 2001; VA 
spine examinations in June 1997, March 1999, and September 
2001; and a VA neurological examination in October 1997.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
If the appeal ensues from the veteran's disagreement with the 
evaluation assigned in connection with the original grant of 
service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Entitlement to an Increased Evaluation for Residuals of a 
Back Injury

The veteran was originally granted service connection for 
history of a back injury in September 1967 and assigned a 
noncompensable evaluation.  In August 1997, the evaluation 
was increased to 20 percent effective March 19, 1997.  The 20 
percent evaluation was continued in rating decisions dated in 
April 1998 and January 1999.  In a November 1999 SSOC, the 
evaluation was increased to 40 percent, effective March 23, 
1999.

Diagnostic Codes which are potentially applicable to the 
veteran's low back disability include 5003, 5286, 5289, 5292, 
5293 and 5295.  Diagnostic Codes 5286 and 5289 deal with 
ankylosis (bony fixation) of the spine.  The medical evidence 
does not indicate that the veteran suffers from ankylosis of 
the lumbar spine.  As such, any application of these codes 
would be inappropriate.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  (DC 5200, etc.).  
When limitation of motion is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is evaluated as slight (10 percent), moderate 
(20 percent) or severe (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).

Under Diagnostic Code 5293, intervertebral disc syndrome that 
is postoperative, cured, warrants a noncompensable 
evaluation; intervertebral disc syndrome that is mild 
warrants a 10 percent evaluation; intervertebral disc 
syndrome that is moderate with recurring attacks warrants a 
20 percent evaluation; intervertebral disc syndrome that is 
severe, with recurring attacks with intermittent relief 
warrants a 40 percent evaluation; and intervertebral disc 
syndrome that is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief warrants a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001). 

Under Diagnostic Code 5295, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
evaluation; lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position warrants a 20 percent evaluation; and 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

The Board also notes that governing VA regulations, set forth 
at 38 C.F.R. §§  4.40, 4.45, 4.59 (2001) provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2001).

On VA examination in June 1997, the veteran reported hurting 
his back while in Korea and later while in Germany.  He 
continued to have pain during his tour of duty.  About three 
years ago, the pain became much worse and he subsequently 
underwent a MRI which reportedly revealed a herniated disc.  
He has not had any surgery and takes no medication for his 
back.  According to the veteran, his back is very stiff and 
painful in the morning and it hurts everyday and most of the 
time.  Severe back pain occurs between 1 and 3 times per 
month and the pain will last from hours to days.  

On physical examination, there was no vertebral body, disc 
space, SI joint, sacral tenderness, paravertebral muscle 
tenderness, spasm or increased tension.  Straight leg raising 
was negative bilaterally and patellar and deep tendon 
reflexes were symmetric.  Range of motion (without pain) was 
as follows: flexion 62 degrees, extension 12 degrees, bend to 
the right and left 17 degrees, rotation to the right 15 
degrees and rotation to the left 25 degrees.  The examiner 
did not push the veteran to see how far he would go with 
conditional pain.

X-rays indicated mild degenerative joint disease and positive 
degenerative disc disease.  Diagnosis was positive lumbar 
strain and mild degenerative joint disease.  Symptoms were 
consistent with a herniated disc.

Records from Dr. A. Epstein indicate the veteran sought 
chiropractic treatment for left shoulder and low back pain in 
July 1997.  Impression was lumbar radiculopathy and rotator 
cuff syndrome.

In October 1997, the veteran underwent a VA neurological 
examination.  He reported back pain and spasm radiating to 
his left leg and ankle.  He also reported difficulty sleeping 
due to pain.  Cranial nerves I-XII were within normal limits.  
Motor and sensory examination, coordination, and reflexes 
were within normal limits.  Impression included lumbar 
radiculopathy.  

On March 23, 1999, the veteran underwent a VA examination and 
reported constant pain in the lower back and radiation from 
the left shoulder down the back into the right lower 
extremity.  The veteran does not use any medications but uses 
an 8-inch elasticized lumbosacral support.  He reported 
discomfort if he sits or walks for more than 30 minutes at a 
time.

On physical examination, the veteran had a normal gait with 
normal wear pattern on the bottom of his shoes.  Range of 
motion was as follows: flexion, 10 degrees; extension, 20 
degrees; lateral deviation towards the right and left, 15 
degrees; rotation towards the right 20 degrees; and rotation 
towards the left 25 degrees.  Straight leg raising was 
negative.  Sensation was diminished in the entire right side 
of the body starting at the toes and progressing upwards, 
including the right side of the face.  There was no muscular 
spasm in the lower back and strength was intact throughout.  

X-rays revealed a mild disk space narrowing at the L1-2 and 
L4-5 levels.  Anterior osteophytic lipping was seen at the 
L3-4 level.  Diagnosis was degenerative joint disease of the 
lumbosacral spine.  There was no indication of neurological 
findings.

In August 1999, the veteran presented to VAMC East Orange 
with complaints of pain in the left neck/shoulder area and 
lower back with numbness in the 3rd, 4th, and 5th fingers left 
hand, and numbness in the lower extremity right leg greater 
than the left and progressively worsening over the last 10 
years.  Diagnostic impression was degenerative joint disease 
and degenerative disc disease. 

In March 2000, the veteran was seen for chronic low back 
pain.  Pain was worse with prolonged supine and sitting 
positions.  Relieving factors included bicycling and walking.  
The veteran rides a stationary bike for 15-20 minutes a day.  
He denied regular medication use but reported relief with 
ice.  He complained of right leg numbness and rated pain as 
8/10.  Reported MRI results revealed degenerative disease 
with moderate biforaminal stenosis at L4-5; right lateral 
bulging of the disc with right neural foraminal stenosis at 
L3-4; and diffuse annular bulge at L1-2 with degenerative 
changes.  

On physical examination, manual muscle test was 5/5 of the 
lower extremities.  Sensation was decreased to pinprick of 
the right L4-S1 dermatomes.  Reflexes were 2+ in the knee and 
absent at the ankle bilaterally.  No ankle clonus noted.  
Forward flexion was 40 percent of normal, extension was 30 
percent of normal and sidebending was 40 percent of normal.  
Straight leg raising reproduced numbness along the anterior 
right leg.  Assessment was degenerative joint disease of the 
lumbar spine with herniated nucleus pulposus.  A trial of 
physical therapy was recommended.

In April 2000, the veteran was seen in the VA orthopedic 
clinic with complaints of pain radiating down his right lower 
extremity.  Physical examination revealed decreased flexion, 
extension and lateral bending.  Knee jerk and ankle jerk 
reflexes were 2+ bilaterally.  There was decreased sensation 
in all distributions of the left lower extremity.  There was 
no clonus and Babinski was down bilaterally.  Waddell's was 
positive bilaterally and straight leg raising was positive on 
the left.  Impression was chronic low back pain.  

Also in April 2000, the veteran was seen in physical therapy 
and received moist heat followed by therapeutic exercises.  
He tolerated the session well and was rechecked by the 
physician and ordered to continue the same plan of care.  

At the May 2000 hearing, the veteran testified that he was 
receiving therapy at VAMC East Orange and that he was going 
to go the VA hospital in New York regarding the possibility 
of a surgical procedure.  He takes Aleve for his back pain.  
The primary problem with his back is the pain and the 
numbness in his legs and fingers.  He is currently retired.  
He can walk about 10 minutes before his back starts bothering 
him but he is working to extend this time.  

The veteran attended physical therapy approximately 6 times 
in May 2000.  He was treated with various modalities, 
therapeutic exercises and treadmill.  He tolerated the 
sessions well.  

The veteran was subsequently re-evaluated.  Pain was reported 
to be worse with transition from sitting to standing.  There 
were no difficulties with walking.  On physical examination, 
flexion was limited but he was able to touch his knees.  
Extension and lateral bending were also limited.  Straight 
leg raising was negative.  No clonus elicited on examination.  
The veteran was to continue physical therapy.

The veteran attended physical therapy approximately 6 times 
in June 2000.  He tolerated all sessions well.  He also 
reported improvement and that he was able to walk 4 miles.

The veteran was re-evaluated in July 2000.  Since therapy, 
the veteran reported a 50 percent decrease in left lumbar 
pain and a decrease in numbness to the left lower extremity.  
On physical examination, flexion was 50 percent of normal and 
extension 25 percent of normal, both limited by lumbar pain.  
Straight leg raising was negative bilaterally.  Impression 
was chronic low back pain, significantly improved symptoms 
with therapy.   

The veteran underwent another VA examination in September 
2001.  The veteran reported a dull aching pain in his lower 
back.  On physical examination, flexion was 30 degrees and 
hyperextension 35 degrees.  The examiner later noted flexion 
of 25 degrees, hyperextension of 25 degrees and rotation at 
the thoracolumbar junction of 40 degrees.  Examination of the 
lower back revealed normal neurological findings.  Straight 
leg raising was positive at 45 degrees.  

X-rays of the lumbosacral spine revealed disc degeneration 
with osteophytic lipping.  Diagnosis was degenerative disease 
of the lower back.

For the period from March 19, 1997 through March 22, 1999, 
the residuals of the veteran's low back disability were 
evaluated pursuant to Diagnostic Codes 5293 and 5295 as 20 
percent disabling.  

A 40 percent evaluation under Diagnostic Code 5293 requires 
severe intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).  The medical evidence prior to March 23, 1999, 
does not support a finding that the veteran's intervertebral 
disc syndrome was severe with intermittent relief.  On 
examination in June 1997, the veteran reported back pain 
everyday but that severe pain occurred only 1 to 3 times per 
month.  The veteran was not taking medication for pain.  
Additionally, there was no paravertebral muscle tenderness, 
spasm or increased tension.  Straight leg raising was 
negative bilaterally and patellar and deep tendon reflexes 
were symmetric.  Accordingly, a 40 percent evaluation under 
Diagnostic Code 5293 is not warranted.

A 40 percent evaluation under Diagnostic Code 5292 requires 
severe limitation of motion of the lumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  The words 
"slight," "moderate" and "severe" are not defined in the 
rating schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2001).  Prior to March 23, 1999, the medical evidence of 
record approximated no more than a moderate limitation of 
motion of the lumbar spine and therefore, a higher evaluation 
under Diagnostic Code 5292 is not appropriate.

A 40 percent evaluation under Diagnostic Code 5295 requires 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).  On examination in June 1997, 
the veteran was diagnosed as having positive lumbar strain 
and mild degenerative joint disease.  There is no medical 
evidence of listing of whole spine to opposite side.  The 
veteran was able to flex to 62 degrees and therefore, forward 
bending was not markedly limited.  Regarding loss of lateral 
motion, the veteran was able to bend to the left and right 17 
degrees.  Considering the medical evidence prior to March 23, 
1999, the severity of the veteran's disability does not 
approximate severe lumbosacral strain.  

An additional evaluation pursuant to Diagnostic Code 5003 is 
not appropriate as the veteran has compensable limitation of 
motion of the lumbar spine.  See 38 C.F.R. § 4.14, 4.71a, 
Diagnostic Codes 5003, 5292 (2001).

The Board acknowledges that additional compensation is 
potentially available for functional impairment due to pain 
on motion.  See DeLuca, supra.  The veteran complains of pain 
and the Board does not doubt his assertions.  However, 
functionally, the Board finds no symptoms that would warrant 
an evaluation in excess of 20 percent.  The VA examination in 
June 1997 revealed no paravertebral muscle spasm, tenderness, 
or increased tension.  There was insufficient objective 
symptomatology of weakness, deformity or other dysfunction to 
assign a higher rating based on pain.  

For the period beginning March 23, 1999, the evaluation for 
residuals of a low back injury was increased to 40 percent.  
Upon review of the November 1999 SSOC, the 40 percent 
evaluation appears to have been granted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  
The Board notes that a 40 percent evaluation is the highest 
schedular rating for limitation of motion of the lumbar spine 
and for lumbosacral strain.  See 38 U.S.C.A. § 4.71a, 
Diagnostic Codes 5292, 5295 (2001). 

A 60 percent evaluation under Diagnostic Code 5293 requires 
findings consistent with pronounced intervertebral disc 
syndrome.  Based on the medical evidence of record, the 
veteran does not suffer from pronounced impairment, with 
persistent symptoms compatible with sciatic neuropathy , 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief. 

On VA examination in March 1999, there was no muscular spasm 
noted in the lower back and strength was intact throughout.  
The examiner further remarked that "[t]here was no 
indication of any neurological findings."  In March 2000, 
manual muscle test of the lower extremities was 5/5.  
Reflexes were noted to be absent at the ankle bilaterally.  
However, approximately 1 month later, in April 2000, ankle 
jerk reflexes were recorded as 2+ bilaterally.  In July 2000, 
the veteran reported a decrease in numbness to the left lower 
extremity and straight leg raising was negative bilaterally.  
In September 2001, examination of the lower back revealed 
normal neurological findings.

The medical evidence reveals that the veteran has 
degenerative disease at various levels by MRI.  Examination 
reports also note findings such as decreased sensation and 
occasional positive straight leg raising.  Notwithstanding, 
the veteran's exhibited symptomatology is not consistent with 
pronounced intervertebral disc syndrome.  Accordingly, a 60 
percent evaluation under Diagnostic Code 5293 is not 
warranted.

Additionally, there is no basis for a rating in excess of 40 
percent based on limitation of motion due to any functional 
loss.  See DeLuca, supra.  The Board notes that there are 
insufficient objective signs of pain to warrant a higher 
rating, such as spasm, swelling, atrophy, incoordination, or 
disturbance of locomotion.  Moreover, there is no indication 
of ankylosis of the spine or residuals of a fracture that 
might warrant a higher rating.  See 38 C.F.R. § 4.72a 
Diagnostic Codes 5285, 5286, 5289 (2001). 

Finally, in determining that an evaluation in excess of 40 
percent is not warranted, the Board has considered 38 C.F.R. 
§ 3.321(b)(1).  Based on a review of the record, the veteran 
has not submitted evidence tending to show that his low back 
disability requires frequent periods of hospitalization.  At 
the May 2000 hearing, the veteran testified that he retired 
due to his disabilities; however, there is no objective 
evidence that his low back disability caused unusual 
interference with work other than that contemplated within 
the schedular standards.  Therefore, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96 (1996).

Entitlement to a Compensable Evaluation for Right Ear Hearing 
Loss

The veteran was originally granted service connection for 
right ear hearing loss in August 1997 and assigned a 
noncompensable evaluation.  The noncompensable evaluation was 
continued in a January 1999 rating decision.  The veteran 
contends that the noncompensable evaluation does not 
adequately reflect the severity of his hearing loss 
disability.
Pursuant to VA's rating schedule, VA ascertained the severity 
of the veteran's right ear hearing loss pursuant to 
Diagnostic Code 6100.  The assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board notes that effective June 10, 1999, the criteria 
for evaluating hearing impairment were changed.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) has held 
that "where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies."  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board is therefore required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether a compensable evaluation for 
the veteran's bilateral hearing loss is warranted.  The Board 
notes that as the differences between the former criteria and 
the revised criteria for evaluating hearing impairment are 
relatively minor, the veteran would not be prejudiced by 
applying the new regulations in the first instance.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under both the former and the revised criteria, evaluations 
for defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by puretone audiometry tests.  38 
C.F.R. § 4.85 (1998), (2001).  Puretone threshold average is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2001).  If 
impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of § 3.383.  38 C.F.R. § 4.85(f) (2001); see 
VAOPGCPREC 32-97 (1997). 

The Board notes, however, that the revised criteria may not 
be applied earlier than the effective date of the revised 
regulations.  38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); see VAOPGCPREC 3-2000 (2000).  
Thus, the revised criteria under Diagnostic Code 6100 are not 
applicable prior to June 10, 1999, the effective date of 
revision.

On VA audiological evaluation in July 1997, the veteran's 
puretone threshold average, in decibels, was 44 in the right 
ear.  Word recognition scores on the Maryland CNC test were 
considered of questionable validity because the veteran 
speaks English as a second language and the puretone air 
conduction thresholds were considered the best estimate of 
true organic hearing impairment.  Under the former criteria, 
numeric designation of hearing impairment based only on 
puretone threshold average was for application only when the 
Chief of the Audiology Clinic certified that language 
difficulties make the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c) (1998).  
While it is not apparent that these results were certified by 
the Chief of the Audiology Clinic, the Board will grant the 
veteran the benefit of the doubt and assign a numeric 
designation based solely on puretone threshold.  As discussed 
above, the non-service-connected ear is considered normal and 
will be assigned a numeric designation of I.  Applying the 
criteria in effect prior to June 10, 1999, the veteran has 
level II hearing in his right ear (Table VIa) and level I in 
his left ear, resulting in a noncompensable hearing loss.  

On VA audiology examination in March 1999, the veteran's 
puretone threshold average, in decibels, was 41 in the right 
ear.  Speech audiometry revealed speech recognition ability 
of 76 percent in the right ear.  The examiner did not 
indicate that the speech audiometry scores were unreliable 
due to language difficulties.  Under the rating criteria in 
effect prior to June 10, 1999, the veteran has level III 
hearing in the right ear (Table VI) and level I hearing in 
the left ear, resulting in a noncompensable evaluation.

On VA audiology examination in February 2001, the veteran's 
puretone threshold average, in decibels, was 44 in the right 
ear.  Speech audiometry revealed speech recognition ability 
of 72 percent in the right ear.  Again, there was no 
indication that the speech audiometry scores were unreliable.  
Under both the former and the new criteria, the veteran has 
level IV hearing in the right ear (Table VI) and level I 
hearing in the left ear, resulting in a noncompensable 
evaluation.  

As illustrated, based on the mechanical application of the 
rating codes, the veteran is not entitled to a compensable 
evaluation for his hearing loss disability.  In reaching this 
conclusion, the Board has specifically considered whether the 
veteran is entitled to a "staged" rating.  See Fenderson, 
supra.  It is the Board's conclusion that at no time since 
service connection was established has the veteran's 
disability warranted a compensable evaluation.  Consequently, 
a staged rating is not warranted.  Additionally, the evidence 
of record does not indicate that the veteran is frequently 
hospitalized due to his right ear hearing loss and there is 
no objective evidence that it markedly interfered with his 
employment; therefore, an extraschedular evaluation is not 
appropriate.  See 38 C.F.R. § 3.321(b)(1) (2001).


ORDER

A higher rating for residuals of a low back injury, currently 
rated as 40 percent disabling, is denied.

A compensable evaluation for the veteran's service-connected 
right ear hearing impairment is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

